Exhibit 10.1

 

AMENDMENT NO. 1
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT



THIS AMENDMENT made and entered into as of the 10th day of November, 2008, by
and between BLOUNT INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and JAMES S. OSTERMAN (“Executive”);

 

W I T N E S S E T H:

 

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
(“Employment Agreement”), dated as of October 17, 2007, providing for the terms
and conditions of Executive’s employment by the Company; and

 

WHEREAS, the parties now desire to modify the provisions of the Employment
Agreement relating to the payment of Executive’s guaranteed minimum annual bonus
for the fiscal year  ending December 31, 2008 and 2009;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Employment Agreement, the parties hereby agree to
amend the Employment Agreement, as follows:

 

1.

 

Section 3(b) of the Employment Agreement is hereby amended by deleting the
present section in its entirety and substituting the following in lieu thereof:

 

       “(b)  Executive shall be eligible to participate in the Executive
Management Annual Incentive Plan (“Incentive Plan”) and such other annual
incentive plans as may be established by the Company from time to time for its
executive officers.  The Board or a committee of the Board will establish
performance goals each year under the Incentive Plan, and Executive’s annual
Target Bonus shall be 65% of Base Salary; the maximum award for exceeding the
performance goals (which will be determined in accordance with the current plan
design) shall be 130% of Base Salary, provided, that the Board or a committee of
the Board may decide to increase such percentage; provided, further, that, for
the Company’s fiscal years ending December 31, 2008 and 2009, Executive’s annual
bonus shall be a minimum of $750,000 for each year.  The minimum annual
incentive bonus of $750,000 shall be payable for the fiscal years commencing
January 1, 2008 and 2009 in quarterly installments of $187,500 each within 15
days of the end of the calendar quarter, provided that for fiscal year 2008, a
payment of $562,500 shall be made on or before November 14, 2008.  If the annual
bonus payable to Executive under the

 

1

--------------------------------------------------------------------------------


 

Incentive Plan based upon the achievement of the performance goals exceeds
$750,000 (if the annual bonus would not have exceeded $750,000, Executive is not
required to repay any of the quarterly installments), the additional bonus
amount shall be payable in a lump sum at the same time bonuses are paid to other
senior executives after certification by the Compensation Committee of the Board
that the applicable performance objectives have been met.  The Executive may
elect to defer all or a portion of his annual bonus pursuant to any deferral
plan established by the Company for such purpose.”

 

2.

 

This Amendment No. 1 shall be effective as of the date hereof.  Except as hereby
modified, the Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Employment Agreement as of the day and year first written above.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James S. Osterman

 

JAMES S. OSTERMAN

 

 

 

 

 

COMPANY:

 

BLOUNT INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Eliot Fried

 

 

Lead Director

 

2

--------------------------------------------------------------------------------